DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Patent Application No. 2015/0247017) in view of Takahashi et al. (JP2015-151407, see machine translated version).
Regarding claim 1, Suzuki et al. teach a stretched porous film formed by stretching a resin composition (page 1, paragraph [0019], page 9, paragraph [0136]) comprising at least a polyethylene resin (page 3, paragraphs [0058], [0060]) and an inorganic filler (page 3, paragraph [0058]) at least in a uniaxial direction (page 1, paragraph [0019], page 9, paragraph [0136]).
Suzuki et al. fail to teach wherein the polyethylene resin comprises a plant-derived polyethylene resin.  However, Takahashi et al. teach a porous film comprising a polyethylene resin (paragraphs [0005], [0011]) and an inorganic filler (paragraphs [0005], [0006]), wherein the polyethylene resin comprises a plant-derived polyethylene resin (paragraphs [0006], [0010], [0011]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use a plant-derived polyethylene resin as that of Takahashi et al. in the film of Suzuki et al. in order to reduce the amount of carbon dioxide generated in the composition (Takashi et al., paragraph [0010]).
Regarding claim 2, Suzuki et al. fail to teach wherein the polyethylene resin is a mixture of the plant-derived polyethylene resin and a petroleum-derived polyethylene resin, and the mass ratio between the plant-derived polyethylene resin and the 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use a plant-derived polyethylene resin as that of Takahashi et al. in the film of Suzuki et al. in order to reduce the amount of carbon dioxide generated in the composition (Takashi et al., paragraph [0010]) and a petroleum-derived polyethylene resin from the viewpoint of processability (Takahashi et al., paragraph [0010]).
Regarding claim 3, Suzuki et al. teach wherein the content of the inorganic filler in the stretched porous film is 35 to 75 parts by mass which reads on Applicant’s claimed range of 3 to 70% by mass (page 1, paragraph [0011], page 5, paragraphs [0076], [0077]).
Regarding claim 4, Suzuki et al. teach wherein the resin composition further comprises a polypropylene resin (page 3, paragraph [0060]).
Regarding claim 5, Suzuki et al. teach wherein the resin composition further comprises a polypropylene resin (page 3, paragraph [0060]).
Suzuki et al. do not disclose wherein the mass ratio between the polyethylene resin and the polypropylene resin in the stretched porous film is 5:95 to 99:1.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in mass ratio involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the mass ratio between the polyethylene resin and the polypropylene resin of Suzuki et al. improve fluidity, moldability and the like in molding thermoplastic resin into a film-like shape (Suzuki et al., page 4, paragraph [0064]).
Regarding claim 6, Suzuki et al. teach wherein the stretched porous film has a porosity of 15 to 75% which reads on Applicant’s claimed range of 3 to 55% (page 1, paragraph [0017], page 12, paragraph [0184]).
Regarding claim 7, Suzuki et al. teach the stretched porous film having a multi-layer structure (page 1, paragraph [0020], page 7, paragraph [0105], page 8, paragraphs [0116], [0118]), wherein at least one layer of the multi layers is a stretched porous film formed by stretching a resin composition (page 1, paragraph [0019], page 9, paragraph [0136]) comprising at least a polyethylene resin (page 3, paragraphs [0058], [0060]) and an inorganic filler (page 3, paragraph [0058]) at least in a uniaxial direction (page 1, paragraph [0019], page 9, paragraph [0136]).
Suzuki et al. fail to teach wherein the polyethylene resin comprises a plant-derived polyethylene resin.  However, Takahashi et al. teach a porous film comprising a polyethylene resin (paragraphs [0005], [0011]) and an inorganic filler (paragraphs [0005], [0006]), wherein the polyethylene resin comprises a plant-derived polyethylene resin (paragraphs [0006], [0010], [0011]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use a plant-derived polyethylene resin as that of Takahashi et al. in the film of Suzuki et al. in order to reduce the amount of carbon dioxide generated in the composition (Takashi et al., paragraph [0010]) and a petroleum-derived polyethylene resin from the viewpoint of processability (Takahashi et al., paragraph [0010]).
Regarding claim 8, Suzuki et al. teach wherein the stretched porous film formed by stretching the resin composition (page 1, paragraph [0019], page 9, paragraph [0136]) comprising at least a polyethylene resin (page 3, paragraphs [0058], [0060]) and an inorganic filler (page 3, paragraph [0058]) at least in a uniaxial direction is a film stretched in biaxial directions (page 1, paragraph [0019], page 9, paragraph [0136]).
Regarding claim 9, Suzuki et al. teach a film for printing (page 1, paragraphs [0019], [0020], page 7, paragraph [0105]) comprising a stretched porous film formed by stretching a resin composition (page 1, paragraph [0019], page 9, paragraph [0136]) comprising at least a polyethylene resin (page 3, paragraphs [0058], [0060]) and an inorganic filler (page 3, paragraph [0058]) at least in a uniaxial direction (page 1, paragraph [0019], page 9, paragraph [0136]) and a printability improving layer on at least one face of the stretched porous film (page 1, paragraphs [0019], [0020], page 7, paragraph [0105]).
Suzuki et al. fail to teach wherein the polyethylene resin comprises a plant-derived polyethylene resin.  However, Takahashi et al. teach a porous film comprising a polyethylene resin (paragraphs [0005], [0011]) and an inorganic filler (paragraphs 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use a plant-derived polyethylene resin as that of Takahashi et al. in the film of Suzuki et al. in order to reduce the amount of carbon dioxide generated in the composition (Takashi et al., paragraph [0010]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        1/4/2021